On December 1, 1910, petition in error, with case-made attached, was filed with the clerk of this court, and summons issued thereon. On September 11, 1911, the defendant in error filed a motion, which shows service upon the attorneys *Page 686 
for plaintiffs in error, asking that the appeal be dismissed on account of failure to comply with rule 7 of this court (20 Okla. viii, 95 P. vi), requiring the plaintiff in error to prepare and serve briefs upon the defendant in error within 40 days after filing the petition in error. This appears not to have been done.
The appeal is therefore dismissed. Leavitt et al. v.Commercial Nat. Bank, 26 Okla. 164, 109 P. 71.
All the Justices concur.